Pee Oubiam:
The master found as a fact that although some work had been done on the cellar before the mortgage was recorded, yet all work thereon had been suspended, and the person who did the same had been paid off and discharged. The work was not resumed until some six months thereafter, and then under a new contract made with the appellant’s assignor, after the mortgage had been recorded. These facts would seem to so break the continuity of the work as to prevent the appellant from connecting this work with that which had been abandoned so long before, under the authority of Fordham’s Appeal, 78 Pa. 120. Still further, the master found that when the assignor entered into the contract he had knowledge of the existence of this mortgage, and so had the appellant when he took the assignment of the claim; hence, neither of them can assert the claim to the prejudice of the mortgagee. Britton’s Appeal, 45 Pa. 172.
Decree affirmed and appeal dismissed, at the costs of the appellant.